DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 09/06/2019.
Claims 1-17 are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1, 15 and 17 are objected to because of the following informalities:  
There is no antecedent basis for the limitation “the floor”. The applicant is respectfully requested to substitute “the floor” with “a floor”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7 and 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunzig et al. (US 2011/0010023).
Re Claims 1 and 15-17: Kunzig et al. teaches method and apparatus for managing and controlling manned and automated utility vehicles, which includes a set of marking elements which are to be arranged in a grid-like manner (as shown fig.# 1A & 2)  on the floor and in which navigation information is encoded (see ¶ 127+);  15a sensor device {herein teaches a position determination and angular orientation determination method and apparatus that can be utilized as both a tracking system for manned vehicles, and as a guidance system for automated vehicles, using a single sensor on each vehicle} to be arranged at the automated guided vehicle for reading navigation information from the marking elements (¶ 13+); and an evaluation device {herein second computing device 5 to (a) calculate the vehicle's position with high precision, (b) calculate the vehicle's rotational angle with high precision, (c) compensate for position marker installation inconsistencies, and (d) translate position and orientation values into convenient "actual" units} connected to the sensor device for generating control signals for the automated guided vehicle with reference to read navigation information, 20wherein each of the marking elements has at least two graphical code elements {herein machine readable symbols, such as one-dimensional or two-dimensional barcodes, encode the identity of each position marker 2, 3 of the coordinate reference 1, see ¶ 120+} that are each designed as one-dimensional code patterns and that comprise a code applied along a scanning direction, with the scanning directions of the at least two graphical code patterns being aligned offset from one another by an angular offset (¶ 131-146+). 

Re Claim 3: Kunzig et al. teaches method and apparatus, wherein the angular offset corresponds to a full angle divided by the number of the at least two one-dimensional code patterns (see fig.# 6).  
Re Claim 4: Kunzig et al. teaches method and apparatus, wherein each of the marking elements has at least four one-dimensional graphical code patterns whose scanning directions are each aligned offset from one another by the same angular offset (¶ 141+).
Re Claim 7: Kunzig et al. teaches method and apparatus, wherein the one-dimensional code patterns are designed as barcodes; and wherein the sensor device {herein machine vision camera to read the identities of the symbols} comprises a barcode reader (¶ 120+).
Re Claims 11-12:  Kunzig et al. teaches method and apparatus, 15wherein the marking elements each have a center mark, wherein at least one guide symbol that marks a distance of a measurement point from the center of the marking element is associated with the center 20mark (see fig.# 4-6).
Re Claim 13: Kunzig et al. teaches method and apparatus, wherein the marking elements are designed as stickers {herein adhesives such as glue or pressure sensitive label adhesive} onto which the graphical code patterns are printed (¶ 126+).
Re Claim 14: Kunzig et al. teaches method and apparatus, wherein, in the event of an only partially recognized code pattern, the evaluation device is configured to trigger a correction travel of the automated guided vehicle with reference to the recognized portion and/or to15 automatically supplement the non-recognized portion by means of a reconstruction algorithm (¶ 144, 172-177+).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunzig et al. (US 2011/0010023) in view of Kim (US 2007/0276558).
The teachings of Kunzig et al. have been discussed above.
Kunzig et al fails to specifically teach that at least some of the one-dimensional code patterns are arranged on a circle line. 
Kim teaches navigation system for position self-control robot and floor materials for providing absolute coordinates used thereof, where at least some of the one-dimensional code patterns are arranged on a circle line (¶ 76+).
In view of Kim’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Kunzig et al. at least some of the one-dimensional code patterns are arranged on a circle line so as to print a large amount of information in a prescribed region.

Allowable Subject Matter
Claims 5 and 9-10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   the prior art of record fails to specifically teach 
Re Claim 5: a piece of positional information and a piece of directional information are encoded in each of the code patterns, with the positional information indicating the position of the respective marking element within 10a grid-like arrangement of marking elements and the directional information indicating the orientation of the scanning direction of the respective code pattern or of a reference direction in a fixed relationship therewith relative to a spatially fixed reference axis, in an operating state of the navigation system in accordance with its intended purpose;
Re Claim 9: the one-dimensional code patterns comprise a first set of code patterns and a second set of code patterns, with the code patterns of the first set being arranged on an inner circle line and the code patterns of the second set being arranged on an outer circle line. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Briggs et al. (US 2020/0174107) teaches lidar and camera rotational position calibration using multiple point cloud comparisons. 
Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887